Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final Office Action in response to amendments received on 12/2/20.
Claims 1-6, 11, 17 have been previously cancelled.
Claims 7, 9-10, 12-13, 15, 18 have been amended.
Therefore, Claims 7-10, 12-16, 18 are now pending and have been addressed below.

Information Disclosure Statement
The Information Disclosure Statements filed on 12/2/20 has been considered. Initialed copies of Form 1449 are enclosed herewith. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-10, 12-16, 18  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 6 of copending Application No. 16/444961 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both applications are directed towards predicting an effect the message has on a personal brand and posting message to social media if message aligned with future goal.

15/936994
16/444961
Claims 7, 13: medium/system
receiving a message from an entity for a social media platform;

identifying additional messages related to the message;

determining a reaction sentiment trend for each topic of the additional messages for a period of time;

predicting an effect the message has on a personal brand of the entity in future based on future goals of the entity and based on the reaction sentiment trend for each topic; providing an indication of whether the message is aligned with the future goals based on the predicted effect;

in response to the message being aligned with the future goals, posting the message to the social media platform; and

in response to the message not being aligned with the future goals, providing one or more suggestions to modify the message.

receiving a message from an entity for a social media platform; 
identifying additional messages related to the message;

determining a reaction sentiment trend for each topic of the additional messages for a period of time;

predicting an effect the message has on a personal brand of the entity in future based on future goals of the entity and based on the reaction sentiment trend for each topic; providing an indication of whether the message is aligned with the future goals based on the predicted effect;

in response to the message being aligned with the future goals, posting the message to the social media platform; and

in response to the message not being aligned with the future goals, providing one or more suggestions to modify the message.

Claim 2
Claims 9 and 15
Claims 10 and 16
Claims 12 and 18
Claim 3
Claim 4
Claim 6


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner Note
Regarding Claims 7-10, 12, the claims are directed to a computer program product comprising a computer readable storage medium. The broadest reasonable interpretation of a claim drawn to a computer program product comprising a computer useable medium covers forms of non-transitory tangible media and transitory propagating signals per se. Applicant's specification at [0099] recites“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, clams 7-10, 12 are interpreted as being directed to non-transitory computer storage medium. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Penumaka et al. (US 2017/0323312 A1) in view of Akkiraja (US 2017/0061497 A1), further in view of Zhang et al. (US 9,563,693 B2), and  Natarajan et al. (US 9,852,239 B2)

Regarding Claims 7 and 13,    (Original) Penumaka discloses the computer program product/system, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations for (Fig 1 # 101-103, 120 storage, processor and [0063]):
Penumaka discloses receiving a message from an entity for a social media platform (Fig 9 # 901 and [0089] step 901 one or more crawlers retrieves relevant data from social networking sites, such as a customer's personal information or product and service testimonials, or information pertaining to a company's competition., [0080] post identified from twitter, Facebook, Fig 17 # 1711 my daily posts for campaign);
Penumaka discloses identifying additional messages related to the message (Fig 7 # 712-731 related posts about product (additional messages), [0079] posts containing relevant product or service testimonial content, or posts containing relevant content pertaining to a company's competitors. [0080]);
Penumaka discloses determining a reaction sentiment for the additional messages for a period of time ([0089] In step 903, analytics server checks the data for relevant information as described previously, comparing it against a plurality of metrics to score the data according to such qualities as relevance, likelihood and strength of propagation, and indicators of positive or negative sentiment or intent of the data's creator or poster. The data is then ranked by the analytics server in step 904 according to the analysis results, and data is then selected as either positive, or negative in overall quality., [0079] reports comprise at least an indicia of content value, an indicia of audience value, and at least one recommendation to assist the user in improving perception of or engagement with the one or more brands by social network members., Fig 9 # 903, 904, [0081] posting date and time are used to determine patterns (trends) in posting behavior and relevance of the post., Fig 13 # 1302, 1306 current content engagement score for posts); 
Penumaka discloses predicting an effect the message has on a personal brand of the entity based on goals of the entity ([0089] The data is then ranked by the analytics server in step 904 according to the analysis results, and data is then selected as either positive, or negative in overall quality., Fig 12 #1211 and 13 shows effectiveness of various goals); 
Penumaka discloses providing an indication of whether the message is aligned with the future goals based on the predicted effect (Fig 9 # 904-906 and [0089] The data is then ranked by the analytics server in step 904 according to the analysis results, and data is then selected as either positive, or negative in overall quality (alignment with goal).  In step 905, negative data is sent to a human agent for special handling without being presented to any front-end services or interfaces such as embedded widgets.  In step 906, positive data is approved for display and added to a data store);
Penumaka discloses in response to the message being aligned with the future goals, posting the message to the social media platform ([0089] The data is then ranked by the analytics server in ; and
Penumaka discloses in response to the message not being aligned with the future goals, providing one or more suggestions ([0028] generate content recommendations that suggest posting content relating to the first group of topics rather than the second group, in order to maximize a probability that influential readers, upon seeing the newly-created content, would retransmit at least some of the content and thus create "buzz" around messages of relevance to a client business., [0079] reports comprise at least an indicia of content value, an indicia of audience value, and at least one recommendation to assist the user in improving perception of or engagement with the one or more brands by social network members.). 
Penumaka teaches a brand profile (Fig 11 # 1110 brand overview) and one or more of social media data, future goals, entity preferences of an entity, and traditional media data ([0005] collecting data for a brand to establish goals, monitor brand presence in social network, review and adopt recommendations intended to achieve the established goals, and measure progress in actual goal achievement, [0010] goals pertaining to brand or product management.  For instance, goals (future goals) might include "achieve greater reach on Twitter", or "counter negative press about a particular situation using social media", or "improve consumer brand engagement"., [0012] use of neural networks to determine "best fit" recommendation sets for a given type of goal, [0077] brand profile and goals, aggregate social media data, Fig 11 and [0082] Analytics tab 1101 may display content comprising a company name, logo, or other identifying mark 1106, as well as further selectable tabs such as Overview 1110, Analytics 1111, Audience 1112, Content 1113, or Reports 1114 showing social media data such as twitter , Facebook followers). However, Penumaka does not teach performing machine learning to output a model wherein inputs for the machine learning include training data, wherein the training data is generated from a brand profile and one or more of social media data, future goals, entity preferences of an entity, and traditional media data; 
Akkiraju teaches performing machine learning to output a model wherein inputs for the machine learning include training data, wherein the training data is generated from a brand profile and one or more of social media data, and traditional media data ([0088] using machine learning and training of the brand personality model using ground truth (social posts), [0078] the ground truth data structures 420, the feature engine 440 also receives crowdsource information from one or more crowdsource sources 435 via the crowdsource system interface 430.  The crowdsource information may be obtained from accounts (e.g., user accounts, organization accounts, or the like) associated with the brand on social networking websites, business networking websites, [0108] generating a brand personality model and training that brand personality model based on ground truth data, e.g., survey data, and crowdsource information, such as may be obtained from social networking sources (e.g., Facebook.TM., Twitter.TM., Instagram.TM., etc.), business networking sources (e.g., Glassdoor.TM., LinkedIn.TM., etc.), and the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included performing machine learning to output a model wherein inputs for the machine learning include training data, wherein the training data is generated from a brand profile and one or more of social media data, future goals, entity preferences of an entity, and traditional media data, as disclosed by Akkiraju in the system disclosed by Penumaka, for the motivation of providing a method of performing brand personality inference analysis and mechanisms for generating recommendations as to actions to be performed to achieve a desired brand personality perception based on the brand personality analysis.([0022] Akkiraju)
Penumaka/Akkiraja do not specifically teach determining a reaction sentiment trend for each topic of the additional messages for a period of time; an indication of whether the message contradicts previous messages made by the entity
Zhang teaches receiving a message from an entity (Col 7 lines 10-13, 64-67, Col 8 lines 1-5 new social posts go Raiders),  identifying additional messages related to the message (Col 7 lines 28-35 additional similar message/post go 49ers identified); determining a reaction sentiment trend for each topic of the additional messages for a period of time (Col 7 lines 28-40 Based on the assignment, UI 132 may display "go 49ers!" adjacent the word "neutral" and/or a sentiment score  and an indication of whether the message contradicts previous messages made by the entity (Col 7 lines 44-50, Claim 17 user feedback contradicts at least one of the sentiments assigned to at least one of the one or more social posts.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining a reaction sentiment trend for each topic of the additional messages for a period of time and an indication of whether the message contradicts previous messages made by the entity, as disclosed by Zhang in the system disclosed by Penumaka, for the motivation of providing a method of using user feedback to generate sentiment tuning data to improve future analysis of social posts in order to more effectively assign sentiments to those new social posts. (Col 1 limes 57-60, Col 9 lines30-35 Zhang)
Further, Penumaka/Akkiraja/Zhang do not specifically teach  predicting an effect the message has based on the reaction sentiment trend for each topic; providing one or more suggestions to modify the message
Natarajan teaches predicting, using model, an effect the message has based on the reaction sentiment trend for each topic (Col 8 lines 11-25 The reaction predictor 134 uses the prediction model 144 to predict a reaction to the proposed post.  The proposed post is cleaned of all stop words and bigrams are extracted for the post.  For each performance indicator or sentiment for which a prediction is being made, a reaction is calculated by calculating the conditional probability for each term and bigram in the cleaned post., Fig 2 # 208-214 display predicted reaction (effect), Fig 6 # 604-612); in response to the message not being aligned; providing one or more suggestions to modify the message (Col 8 lines 18-22 a suggestion module 136 displays a list of suggested terms that may be used to make the reaction to the proposed post more positive., Col 12 lines 32-41 providing suggestions to make a reaction to a proposed post more positive as performed by the suggestion module 136. At step 616, the method 600 replaces the negative sentiment term in the post with the selected suggested synonym to create a revised proposed post., Claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included predicting an effect the message has based on the reaction sentiment trend for each topic; providing one or more suggestions to modify the message, as disclosed by Natarajan in the system disclosed by Penumaka/Zhang, for the motivation of providing a method of predicting community reaction to a post to an online social community and providing suggestions to make the reaction to the proposed post more positive (Col 3 lines 18-20, 38-42 Natarajan)
Claim 13 - one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices (Penumaka Fig 1 # 101-103, 120 storage, processor and [0063]); and program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, 

Regarding Claims 8 and 14,    (Original) Penumaka as modified by Akkiraja, Zhang and Natarajan teaches the computer program product of claim 7 and system of claim 13, 
Penumaka teaches wherein the future goals comprise any of personal goals ([0010] goals might include "achieve greater reach on Twitter", or "counter negative press about a particular situation using social media", or "improve consumer brand engagement"., [0012] user defined goals such as grow my reach on twitter), professional goals ([0010]), particular positions to be kept consistent, volatile topics to avoid, and opinions to attract favorable attention.

Regarding Claims 9 and 15,    (Original) Penumaka as modified by Akkiraja, Zhang and Natarajan teaches the computer program product of claim 7 and system of claim 13, wherein the program code is executable by the at least one processor to perform:
Penumaka teaches extracting one or more topics form the message ([0081] The post content may be checked for keywords 804 which give indication as to the topic of the post, relevance to key markets or products, and allow further processing to determine the nature and relevance of the post.); and determining any of a sentiment, an opinion, and a tone about the one or more topics in the message ([0089] In step 903, analytics server checks the data for relevant information as described previously, comparing it against a plurality of metrics to score the data .

Regarding Claims 10 and 16,    (Original) Penumaka as modified by Akkiraja, Zhang and Natarajan teaches the computer program product of claim 9 and system of claim 15, wherein the program code is executable by the at least one processor to perform:
Penumaka does not teach finding the additional messages posted by other entities of a common demographic for the one or more topics; determining reactions to those similar messages based on comments submitted about the similar messages
Zhang teaches finding the additional messages posted by other entities of a common demographic for the one or more topics (Col 5 lines 26-38 a variety of metadata may be associated with the social data, for example with each social post.  This may include, for instance, information regarding: the author of a social post (e.g., demographic information, Fig 3 # 372-378, Col 7 lines 28-40, 64-67, Col 8 lines 1-4, Col 9 lines 65-67, Col 9 lines 1-3 At block 372, sentiment assigning component 120 can determine a similarity between a new social post and a reference social post (additional message) of the sentiment tuning data, where the reference social post is assigned a reference sentiment in the sentiment tuning data.); and
determining reactions to those similar messages based on comments submitted about the similar messages (Col 7 lines 28-40 positive or neutral sentiment for similar post., Col 10 lines 1-14, Col 11 lines 46-48 generate sentiment tuning data from the user feedback)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included finding the additional messages posted by other entities of a common demographic for the one or more topics; determining reactions to those similar messages based on comments submitted about the similar messages , as disclosed by Zhang in the system disclosed by Penumaka, for the motivation of providing a method of using user feedback to generate sentiment tuning data to improve future analysis of social posts in order to more effectively assign sentiments to those new social posts. (Col 1 limes 57-60, Col 9 lines30-35 Zhang)

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Penumaka et al. (US 2017/0323312 A1) in view of Akkiraja (US 2017/0061497 A1), further in view of Zhang et al. (US 9,563,693 B2), and  Natarajan et al. (US 9,852,239 B2) as applied to claims 7 and 13, further in view of Brav et al. (US 2015/0312200 A1)

Regarding Claims 12 and 18,    (Original) Penumaka as modified by Akkiraja, Zhang and Natarajan teaches the computer program product of claim 7 and system of claim 13, 
Penumaka/Zhang/Natarajan do not teach wherein a Software as a Service (SaaS) is configured to perform computer program product operations.
Brav teaches wherein a Software as a Service (SaaS) is configured to perform computer program product operations ([0114].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a Software as a Service (SaaS), as disclosed by Brav in the system disclosed by Penumaka/Akkiraja/Zhang/Natarajan, for the motivation of providing a cloud or cloud service including software as a service (SaaS) to provide data accessible over the internet ([0114] Brav)
Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New limitations have been considered in rejection above.
Regarding 101 rejection, applicant remarks have been considered. 101 rejection is withdrawn in view of amendments.


Conclusion

Penumaka et al. (US 8,447,852 B2) discloses brand management using social network
DeLuca et al. (US 2018/0060338 A1) discloses sentiment analysis for messages to determine positive and negative sentiments for comments.
Allen (US 2016/0170968) discloses determining relevant feedback based on alignment of feedback with objective.
Leach (US 2015/0039524) teaches determining a reaction sentiment trend for each topic of the additional messages for a period of time ([0031] The sentiment detection module 235 uses text-parsing technology and/or structured data to identify one or more sentiments from content included in a communication and associates the identified one or more sentiments with the topic or object associated with the communication. Based on a sentiment determined from various communications, the sentiment detection module 235 categorizes communications.  For example, communications are categorized as positive or negative or into categories defined by different degrees of positivity or negativity.); predicting an effect the message has on a personal brand of the entity based on goals of the entity and based on the reaction sentiment trend for each topic ([0033] The impact assessment module 240 measures the impact of a communication related to an object associated with a brand owner on activities by social networking system users affecting a brand owner's business. The impact assessment module 240 generates an impact report describing the impact of one or more communications on content generators, exposed users, and unexposed users, [0039]-[0040])
Parikh (US 2016/0147731) discloses message sentiment analyzer and feedback
Bhatt (us 9,678,948) discloses real-time message sentiment awareness.
Dua (US 9,367,537) discloses analyzing messages and/or documents to provide suggestions to modify messages and/or documents to be more suitable for the intended recipients. 
Suvarna (US 2015/0112753 A1) teaches performing machine learning to output a model ([0036] machine learning systems that allow individual content items to be characterized with improved accuracy. wherein inputs for the machine learning include training data ([0036] a naive Bayes classifier can initially be trained to consider a plurality of content features to determine which , wherein the training data is generated from a brand profile ([0030] all tweets generated during a particular time period that mention a particular brand can be extracted and provided to content filter 450 and one or more of social media data ([0032] sentiment data 14 can provide campaign manager 600 with information regarding whether users of social networks are positively or negatively disposed toward a particular brand or product.)
Dachis (US 9,251,530) teaches performing machine learning to output a model (Col 7 lines 64-67industry or brand may be identified from metadata contained in the signal 210 or may be determined from the content of the message contained in signal 210 using machine learning algorithms.)wherein inputs for the machine learning include training data, wherein the training data is generated from a brand profile (Col 7 lines 64-67industry or brand may be identified from metadata contained in the signal 210 or may be determined from the content of the message contained in signal 210 using machine learning algorithms., Col 17 lines 17-25 industry/brand data (brand profile)such as number of mentions of account, number of followers used to generate score) and one or more of social media data (Col 8 lines 28-31 the analytic system may derive the sentiment ratings from the messages using machine learning algorithms.)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629